*642
ORDER

PER CURIAM:
AND NOW, this 20th day of January, 1999, on certification by the Disciplinary Board that the respondent, BRUCE ALLEN WALLACE, III, who was suspended by Order of this Court dated August 5, 1998, for a period of three months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, BRUCE ALLEN WALLACE, III is hereby reinstated to active status, effective immediately.